DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 6/17/22 has been entered.
2. Claims 1, 3-4, 6, 8-12, 14-15, 17 and 19-22 remain pending within the application.
3. The amendments filed 6/17/22 are sufficient to overcome the 112(b) rejections of claims 1, 3-4, 6, 8-12, 14-15, 17 and 19-22. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8-12, 14-15, 17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 12 recite, “wherein the home system is built with a home system space instance created by the administrative server in the second server for the user”. The specification does not disclose that the administrative server is in the second server. In addition, the disclosure shows the administrative server as separate from, and not within, the second server (specification, fig 11, administrative server 9 separate from second server 13). 
Dependent claims 3-4, 6, 8-11, 14-15, 17 and 19-22 fail to cure the deficiencies of the independent claims and are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-12, 14-15, 17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite, “wherein the home system is built with a home system space instance created by the administrative server in the second server for the user”. 
It is unclear to the examiner whether the administrative server is within or separate from the second server. For examination purposes, the administrative server will be interpreted as separate from and not within the second server based on the applicant’s disclosure.
Dependent claims 3-4, 6, 8-11, 14-15, 17 and 19-22 fail to cure the deficiencies of the independent claims and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Graham United States Patent Application Publication US 2013/0282792.
Regarding claim 1, Pugh discloses a home system establishing method, comprising steps of: 
providing a workspace in a first server (Pugh, para [0042], server containing 3rd party SaaS application represents a first server providing a workspace. 3rd part SaaS application represents a workspace. Workspace interpreted based on applicant’s provided definition of a workspace, where a workspace is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task.  A SaaS application provides an environment to implement a specific task; Pugh, para [0040], example of a 3rd party SaaS includes server that provides software by google and salesforce. SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser); and 
guiding the user from the interface of projected workspace corresponding to the workspace to establish a home system in a second server according to a command and store a connection relationship between the workspace and the home system through an administrative server (Pugh, para [0042-43], shortcut provided by application manager portal initiates an SSO connection. Providing a shortcut represents guiding the user; Pugh, para [0108], GUI portal display of shortcuts provided to the user to guide them to the SaaS applications, such as salesforce; Pugh, para [0072], stores passwords), wherein the home system is built with a home system space instance created by the administrative server in the second server for the user (Pugh, para [0108], user logs in to home system with interface tailored to user), and wherein the workspace in the first server is hosted and managed by the home system through the connection relationship, the administrative server is an independent server (Pugh, para [0042], when a user clicks on the SaaS shortcut, the URL of the shortcut will direct to Application Manager to initiate an SSO connection. After SSO session is created, the application manager redirects user’s browser to 3rd part SaaS with the appropriate authentication information as specified by the SSO profile).
Pugh does not disclose at an administrative server, receiving a command from a workspace connected with a user, wherein the command is transmitted during the process of establishing a home system for the user on a projected workspace corresponding to the workspace, and wherein the workspace is provided from a first server which stores a projectable space instance for modelling the workspace, at least one unified tool and/or at least one unified information unit can be imported into the workspace through at least one matterizer for performing the unifying process, the at least one unified information is produced after at least one original information obtained from at least one information source is unified, and/or the at least one unified tool is produced after at least one original tool obtained from at least one information source is unified.
Graham discloses at an administrative server, receiving a command from a workspace connected with a user, wherein the command is transmitted during the process of establishing a home system for the user on a projected workspace corresponding to the workspace, and wherein the workspace is provided from a first server which stores a projectable space instance for modelling the workspace, at least one unified tool and/or at least one unified information unit can be imported into the workspace through at least one matterizer for performing the unifying process, the at least one unified information is produced after at least one original information obtained from at least one information source is unified, and/or the at least one unified tool is produced after at least one original tool obtained from at least one information source is unified (Graham, para [0036], user sends to command to migrate virtual machine from 1 client to another. System guides and transfers user information; Graham, para [0038], changed data transferred after first set of data transferred)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been to allow session portability (Graham, para [0006]).

Regarding claim 6, Pugh in view of Graham discloses the home system establishing method of claim 1.  Pugh additionally discloses wherein the user has a first identification information corresponding to the projected workspace, and the user has a second identification information corresponding to the home system (Pugh, para [0042], application manager provides appropriate authentication information for the profile).

Regarding claim 12, Pugh discloses a server for providing a home system for hosting and managing a workspace provided from an external server (Pugh, para [0042], server containing 3rd party SaaS application represents a first server providing a workspace. 3rd part SaaS application represents a workspace. Workspace interpreted based on applicant’s provided definition of a workspace, where a workspace is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task.  A SaaS application provides an environment to implement a specific task; Pugh, para [0040], example of a 3rd party SaaS includes server that provides software by google and salesforce. SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser), 
wherein after a user connects to the workspace on a machine, a projected workspace corresponding to the workspace in the external server is built and provided to the user on the client machine (Pugh, para [0042], application manager redirects user browser to 3rd party SaaS),
 the user is guided from the projected workspace to establish a connection relationship between the workspace and the home system through an administrative server according to a command, wherein the connection relationship is stored in the administrative server (Pugh, para [0042-43], shortcut provided by application manager portal initiates an SSO connection. Providing a shortcut represents guiding the user; Pugh, para [0108], GUI portal display of shortcuts provided to the user to guide them to the SaaS applications, such as salesforce; Pugh, para [0072], stores passwords), wherein the home system is built with a home system space instance created by the administrative server in the server for the user (Pugh, para [0108], user logs in to home system with interface tailored to user), and, wherein the workspace in the external server is hosted and managed by the home system through -4- 3537609.v1Docket No.: 5773.1000-001 the connection relationship stored in the administrative server, the administrative server being an independent server (Pugh, para [0042], when a user clicks on the SaaS shortcut, the URL of the shortcut will direct to Application Manager to initiate an SSO connection. After SSO session is created, the application manager redirects user’s browser to 3rd part SaaS with the appropriate authentication information as specified by the SSO profile).
Pugh does not disclose at an administrative server, receiving a command from a workspace connected with a user, wherein the command is transmitted during the process of establishing a home system for the user on a projected workspace corresponding to the workspace, and wherein the workspace is provided from a first server which stores a projectable space instance for modelling the workspace, at least one unified tool and/or at least one unified information unit can be imported into the workspace through at least one matterizer for performing the unifying process, the at least one unified information is produced after at least one original information obtained from at least one information source is unified, and/or the at least one unified tool is produced after at least one original tool obtained from at least one information source is unified.
Graham discloses at an administrative server, receiving a command from a workspace connected with a user, wherein the command is transmitted during the process of establishing a home system for the user on a projected workspace corresponding to the workspace, and wherein the workspace is provided from a first server which stores a projectable space instance for modelling the workspace, at least one unified tool and/or at least one unified information unit can be imported into the workspace through at least one matterizer for performing the unifying process, the at least one unified information is produced after at least one original information obtained from at least one information source is unified, and/or the at least one unified tool is produced after at least one original tool obtained from at least one information source is unified (Graham, para [0036], user sends to command to migrate virtual machine from 1 client to another. System guides and transfers user information; Graham, para [0038], changed data transferred after first set of data transferred)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been to allow session portability (Graham, para [0006]).

Regarding claim 17, Pugh in view of Graham discloses the server according to claim 12.  Pugh additionally discloses wherein the user has a first identification information corresponding to the projected workspace, and the user has a second identification information corresponding to the home system (Pugh, para [0042], application manager provides appropriate authentication information for the profile).

Claims 3-4, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Graham United States Patent Application Publication US 2013/0282792, in further view of Raleigh United States Patent Application Publication US 2013/0132854.
Regarding claim 3, Pugh in view of Graham discloses the home system establishing method of claim 1.  
Pugh in view of Graham does not disclose wherein the administrative server at least contains a service scope data of the second server.
Raleigh discloses wherein the administrative server at least contains a service scope data of the second server (Raleigh, para [0560-561], IP address range represents service scope data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Polis to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 4, Pugh in view of Graham in further view of Raleigh discloses the home system establishing method of claim 3.  Pugh in view of Graham does not disclose the limitations of claim 4.
Raleigh additionally discloses wherein the service scope data contains at least one of an e-mail address range, an IP address range, and/or a geographical location range-; or the administrative server guides the user to establish the home system in the second server according to the match of at least one of an e-mail address, an IP address, and/or a geographical location of the user and the service scope data (Raleigh, para [0560-561], IP address range represents service scope data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 14, Pugh in view of Graham discloses the server of claim 12. Pugh in view of Graham does not disclose the limitations of claim 14.
Raleigh discloses wherein the administrative server at least contains a service scope data of the server (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 15, Pugh in view of Graham discloses the server of claim 12. Pugh in view of Graham does not disclose the limitations of claim 15.
Raleigh additionally discloses wherein the service scope data contains at least one of an e-mail address range, an IP address range, and/or a geographical location range-; or the administrative server guides the user to establish the home system in the server according to the match of at least one of an e-mail address, an IP address, and/or a geographical location of the user and the service scope data (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Graham United States Patent Application Publication US 2013/0282792, in further view of Polis United States Patent US 7673327. 
Regarding claim 8, Pugh in view of Graham discloses the home system establishing method of claim 1. Pugh in view of Graham does not disclose the limitations of claim 8.
Polis discloses wherein the connecting relationship includes at least one of a domain name of the first server, a recognition information of the workspace, a first identification information of the user corresponding to the workspace, a domain name of the second server, a recognition information of the home system and a second identification information of the user corresponding to the home system (Polis, col 2, rows 25-36, master server, representing 2nd server, stores login information between user and 3rd party server, representing first server. A first identification information of the user corresponding to the workspace represented by login information).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 10, Pugh in view of Graham discloses the home system establishing method of claim 1.  Pugh in view of Graham does not disclose the limitations of claim 10.
Polis discloses steps of:
acquiring a projectable space instance through a uniform resource identifier (Polis, col 8, rows 60-67, webpages retrieved from URL; Polis, col 15, rows 49-65, accesses a webpage from the 3rd party server to view a particular email message) and 
using a projector to parse the projectable space instance to generate a projected workspace corresponding to the workspace, so that the user connects with the workspace (Polis, col 15, rows 49-65, when a user access a particular message/page server uses an applet to parse the returned content to display message contents for a user).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 19, Polis in view of Graham discloses the server of claim 12. Pugh in view of Graham does not disclose the limitations of claim 19.
Polis additionally discloses wherein the connecting relationship includes at least one of a domain name of the server, a recognition information of the workspace, a first identification information of the user corresponding to the workspace, a domain name of the additional server, a recognition information of the home system and a second identification information of the user corresponding to the home system (Polis, col 2, rows 25-36, master server, representing 2nd server, stores login information between user and 3rd party server, representing first server. A first identification information of the user corresponding to the workspace represented by login information).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 21, Pugh in view of Graham discloses the server according to claim 12.  Pugh in view of Graham does not disclose the limitations of claim 21.
Polis discloses wherein a projectable space instance corresponding to the workspace is acquired through a uniform resource identifier (Polis, col 8, rows 60-67, webpages retrieved from URL; Polis, col 15, rows 49-65, accesses a webpage from the 3rd party server to view a particular email message), wherein a projector is used to parse the projectable space instance to generate a projected workspace corresponding to the workspace, so that the user connects with the workspace (Polis, col 15, rows 49-65, when a user access a particular message/page server uses an applet to parse the returned content to display message contents for a user).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Claims 9, 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Graham United States Patent Application Publication US 2013/0282792, in further view of Dare United States Patent Application Publication US 2012/0036245.
Regarding claim 9, Pugh in view of Graham discloses the method of claim 1. Pugh in view of Graham does not disclose the additional limitations of claim 9.
Dare discloses the workspace in the first server can be added with a required unified information unit and/or a required unified tool from the corresponding information source, and the unified information unit is produced by modeling at least one original information obtained from at least one information source of multiple information sources with one unified data model, the unified tool is produced by modeling at least one original tool obtained from at least one information source of multiple information sources with another unified data model (Dare, para [0600-601], administrator requests an update containing a boot loader (tool), firmware (code based information). Dare, para [0604-605], a tool provided based on a software update or fixes represents a tool produced by at least one original tool).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

Regarding claim 11, Pugh in view of Graham discloses the method of claim 1. Pugh in view of Graham does not disclose the additional limitations of claim 10.
Dare discloses wherein the unifying process comprising steps of. modeling the at least one original information obtained from at least one information source of multiple information sources into a unified information unit with one unified data model via re-organizing the original information, and/or modeling the at least one original tool obtained from at least one information source of multiple information sources into a unified tool with another unified data model via re-organizing the original tool (Dare, para [1003], tiered deployment model models information and manages subgroupings of portals).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

Regarding claim 20, Pugh in view of Dare discloses the server of claim 20. Pugh in view of Graham does not disclose the additional limitations of claim 20.
Dare discloses the workspace in the first server can be added with a required unified information unit and/or a required unified tool from the corresponding information source, and the unified information unit is produced by modeling at least one original information obtained from at least one information source of multiple information sources with one unified data model, the unified tool is produced by modeling at least one original tool obtained from at least one information source of multiple information sources with another unified data model (Dare, para [0600-601], administrator requests an update containing a boot loader (tool), firmware (code based information). Dare, para [0604-605], a tool provided based on a software update or fixes represents a tool produced by at least one original tool).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

Regarding claim 22, Pugh in view of Graham discloses the server of claim 12. Pugh in view of Graham does not disclose the additional limitations of claim 22.
Dare discloses wherein the unifying process comprising steps of. modeling the at least one original information obtained from at least one information source of multiple information sources into a unified information unit with one unified data model via re-organizing the original information, and/or modeling the at least one original tool obtained from at least one information source of multiple information sources into a unified tool with another unified data model via re-organizing the original tool (Dare, para [1003], tiered deployment model models information and manages subgroupings of portals).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. 
Applicant asserts Pugh does not disclose, “wherein the home system is built with a home system space instance created by the administrative server in the second server for the user.” Examiner respectfully disagrees. First, it is unclear to the examiner whether the administrative server is within the second server or separate based on the claimed language. See above 112(b) rejection. The limitation will be interpreted as the 2 servers being separate entities, where the administrative server is not within the second server based on the rest of the claim and the specification. Secondly, Pugh discloses a home system that was built with a home system space instance for the user (Pugh, para [0108], user logs in to home system with interface tailored to user).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178